Title: From Thomas Jefferson to John Mantz, 1 February 1821
From: Jefferson, Thomas
To: Mantz, John


            
            Monticello
Feb. 1. 21.
          Th: Jefferson recieved yesterday Mr Mantz’s present of very handsomely dressed leather, for which he begs leave to return him his thanks, and to express the pleasure he recieves from new discoveries and advances in the useful arts. those who by  new processes cheapen the comforts of life and place them within the reach of a greater portion of mankind may be said truly to deserve well of
			 their country. with his acknolegements he prays mr Mantz to accept his respectful salutations.